UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-7482



MYRTLE ANN DEANER,

                                            Plaintiff - Appellant,

          versus

VIRGINIA PAROLE BOARD,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Rebecca B. Smith, District Judge.
(CA-96-819-2)


Submitted:   February 13, 1997         Decided:     February 27, 1997


Before WIDENER and HAMILTON, Circuit Judges, and BUTZNER, Senior
Circuit Judge.

Affirmed by unpublished per curiam opinion.


Myrtle Ann Deaner, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order denying relief on

her 42 U.S.C. § 1983 (1994) complaint. We have reviewed the record

and the district court's opinion dismissing the action because it

failed to state a claim upon which relief may be granted under 28

U.S.C. § 1915A(b)(1), Prison Litigation Reform Act, Pub. L. No.
104-124, § 805(a), 110 Stat. 1321 (1996) and find no reversible

error. Accordingly, we affirm on the reasoning of the district

court. Deaner v. Virginia Parole Board, No. CA-96-819-2 (E.D. Va.
Sept. 18, 1996). We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                2